Citation Nr: 1757327	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-46 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tuberculosis (TB) of the spine (Pott's disease).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that while in the Navy, he visited Ports of Call in areas where he contends TB was prevalent in the 1960s, to include Asia, where he contends that he became infected with TB.  (Prior to service, he lived in Mississippi and worked as a porter.) 

The Veteran entered active service on January 15, 1962.  A chest x-ray on that date was noted to be negative; however, a January 16, 1962 (the next day) notation in his service treatment records (STRs) indicates a defect was noted.  A January 19, 1962 immunization record reflects he was negative for PPD and PPD atypical on sensitivity testing.

A February 13, 1962 STR reflects that a followup film of the chest revealed a calcific defect in the right base; it was suggested that repeat films be done before the Veteran left boot camp.  The disposition was NCD, not considered disabling. 

An April 1962 STR reflects he was physically qualified for transfer.

A December 18, 1962 STR reflects that chest x-ray "demonstrates right hilar and basal calcification without evidence of active disease."

A February 5, 1964 STR reflects that photofluorographic chest x-ray findings were "calcification [right] middle lobe N.C. D."

A November 23, 1964 STR reflects that a 70 mm photofluorographic chest x-ray was negative.

The Veteran's May 1965 Report of Medical Examination for discharge purposes reflects that a May 11, 1965 chest x-ray was negative. 

Approximately 25 years after service, VA clinical records reflect a principal diagnosis of pulmonary mycobacteria and a diagnosis of TB of vertebra- micro with a hospital admission date of January 16, 1991 and a discharge date of April 15, 1991.  Actual records from this hospitalization/treatment are not associated with the claims file.  

VA clinical records in 2013 reflect a history of Potts disease.  

The Board finds that a clinical opinion may be useful to the Board in adjudicating the Veteran's claim.  Specifically, a clinician should opine as to whether it is as likely as not that the Veteran's TB began in service, or was aggravated by service.  The clinician should discuss the relevance of the x-ray findings in service, to include consideration of the dates of service and the dates of the x-ray findings.  In essence, an opinion as to whether the defects noted in service are evidence of TB, and if so, are the findings so close to enlistment that TB could not have originated in so short a period of time as to have an onset in service.  The incubation period for TB, and the time necessary for calcification to be observable on x-ray/ photofluorography should also be considered. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate with the claims file all outstanding VA and non-VA records, including records of the Veteran's VA hospitalization from January 1991 through April 15, 1991 in Texas, and all VA records related to Pott's disease.  

2.  Thereafter, obtain a VA examination and clinical opinion as to the nature and etiology of the Veteran's Pott's disease.  If the Veteran is unable to report for a VA examination, a medical opinion only should be obtained.

a. Is it clear and unmistakable (obvious, manifest, undebatable) that the Veteran had TB prior to service?
b. If it is clear and unmistakable that the Veteran had TB prior to service, did TB increase in severity during service?
c. If it is clear and unmistakable that TB existed prior to service and increased in severity during service, is there clear and unmistakable evidence that any such increase in severity during service was due to the natural progress of the condition ?
d. Has the Veteran had tuberculosis of the spine/Pott's disease at any time since this claim was filed in April 2013?
e. If the answer to (a) is no (in other words, if the examiner finds that TB did not preexist service), is it at least as likely as not (50 percent or more likely) that the Veteran's Pott's disease began in service or is otherwise related to service?
f. If the answer to (a) is no, is it at least as likely as not (50 percent or more likely) that the Veteran's Pott's disease was due to active tuberculosis that was manifest within the first three years following discharge (the 3-year period ended in May 1968)?

The clinician should consider the pertinent evidence of record to include: a.) the Veteran enlisted on January 15, 1962 and a chest x-ray on that date was noted to be negative; b.) an STR notation on January 16, 1962, the day after the Veteran enlisted, indicates a defect was noted; c.) his STRs reflect that on January 19, 1962, he was negative for PPD and PPD atypical on sensitivity testing; d.) a February 13, 1962 STR reflects that a followup film of the chest revealed a calcific defect in the right base; it was suggested that repeat films be done before the Veteran left boot camp; e.) an April 1962 STR reflects the Veteran was physically qualified for transfer; f.) a December 18, 1962 STR reflects that chest x-ray "demonstrates right hilar and basal calcification without evidence of active disease"; g.) a February 5, 1964 STR reflects that photofluorographic chest x-ray findings were "calcification [right] middle lobe N.C. D."; h.) a November 23, 1964 STR reflects that 70 mm photofluorographic chest x-ray was negative; i.) the Veteran's May 1965 Report of Medical Examination for discharge purposes reflects that a May 11, 1965 chest x-ray was negative; j.) the Veteran had January to April 1991 VA treatment for pulmonary mycobacteria and a diagnosis of TB of vertebra- micro; k.) 2013 VA records reflect a history of Potts disease; l.) the Veteran's contention that TB was prevalent in the 1960 at various ports of call and he became infected in service; and m.) if relevant, the Veteran's pre-service employment as a porter in Mississippi.  


3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




